Citation Nr: 0305106	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  97-28 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.

(The issue of service connection for a claimed prostate 
disorder will be the subject of a later decision by the 
Board.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to January 
1964.  

In March 1972, the Board of Veterans' Appeals (Board) denied 
the veteran's original claim of service connection for 
arthritis of multiple joints.  

This matter initially came to the Board on appeal of rating 
decisions of the RO which determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  

In March 1999, the Board reopened the claim and remanded to 
the RO for additional development of the record.  

The Board is undertaking additional development on the issue 
service connection for a claimed prostate disorder, pursuant 
to authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,009, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is shown to have likely suffered trauma to 
multiple joints in connection with his strenuous duties in 
service.  

3.  The veteran's currently demonstrated osteoarthritis of 
the cervical spine, lumbar spine, shoulders, wrists, hands 
and knees is shown as likely as not to be the result of 
injuries sustained during his service.  



CONCLUSIONS OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by osteoarthritis of the cervical 
spine, lumbar spine, shoulders, wrists, hands and knees,  is 
due injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1131, 1137, 1153, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2002); 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the arthritis claim at 
this time, as all notification and development action needed 
to render a fair decision has, to the extent possible, been 
accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, the Board remand, and 
various correspondence from the RO (in particular a September 
2001 letter), the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, and the veteran has been asked 
whether there is any such evidence.  

In the September 2001 letter to the veteran, the RO advised 
the veteran that they would assist him in obtaining evidence 
such as medical records, employment records or records from 
other Federal agencies; however, he was responsible for 
providing enough information so that the records could be 
requested.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  There is no outstanding 
request for a hearing.  

Furthermore, examinations and treatment records up to the 
present have been associated with the claims file.  The Board 
also notes that neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, and given the favorable action 
taken hereinbelow, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claim at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A careful review of the service medical records shows that 
they are negative for evidence of arthritis.  In July 1960, 
the veteran was seen complaining of left knee pain.  It was 
reported that the left knee pain had started three months 
earlier with a recurrence approximately one month earlier.  
It was reported that there had been no injury.  An 
examination revealed minimal tenderness over the medial 
collateral ligament and minimal patellar crepitation.  An X-
ray study was reported to be negative.  It was the impression 
of the examiner that there was no orthopedic disease.  

Subsequent annual service examinations and the retirement 
examination were negative for complaints or findings of any 
pertinent disorder.  

An April 1971 VA examination included clinical and x-ray 
findings that revealed arthritis of the knees and hands.  He 
related a history of having treatment for knee discomfort in 
service and immediately thereafter.  He reported that his 
doctor told him that his condition was the result of his 
duties in service.  

The VA outpatient treatment reports dated from April to 
December 1971 show that the veteran had arthritis 
prescriptions refilled regularly.  

In an August 1971 letter, the veteran's private physician 
noted that the veteran had had osteoarthritis of both knees 
since 1964.  He opined that the veteran's arthritis was 
secondary to trauma related to his parachuting.  

The numerous statements were received from Richard B. Miller, 
M.D., and John O. Marsh, M.D., the veteran's private treating 
physicians.  The physicians noted that the veteran had 
significant degenerative arthritis involving the neck, 
shoulders, low back, hips, wrists, feet, ankles, hands and 
knees due to his activities during military service.  

They also related that it was their opinion that the 
veteran's current medical condition was related to his active 
duty service.  The earliest treatment from Drs. Miller or 
Marsh was in December 1973.  

A VA examination was conducted in June 2001.  The examiner 
reviewed the veteran's entire record both before and after 
the veteran's examination.  He noted the history of a left 
knee complaint in service.  

The examiner opined that the veteran had osteoarthritis and 
that it was more likely than not that the problem with the 
left knee in the service was not related to his current 
extensive arthritic problems.  

The examiner noted that, "[s]imply being treated for a left 
knee problem in the service with x-rays showing no arthritic 
changes, it [was] more likely than not that the left knee 
problem did not cause the arthritic changes noted in the 
multiple joints listed by the veteran today."  

The examiner also diagnosed degenerative joint disease of the 
cervical spine, lumbosacral spine, both shoulders, both 
wrists and both hands.  

In letters dated in May and July 2002, Dr. Miller noted that, 
historically, he could not put a definitive time, place or 
date as to when the veteran's disability began, because he 
was not treating at that time.  

It was noted that, in December 1973, when the veteran first 
sought treatment from Dr. Miller's partner, he had severe 
arthritis in the knees, which the veteran related back to his 
military service-specifically, jumping out of airplanes.  
Dr. Miller also stated that by 1977, the veteran's arthritis 
had developed in other joints.  

The Board first finds that there is no evidence of arthritis 
in service or within one year of his separation therefrom.  
Indeed, the first medical evidence showing arthritis was 
several years after service in 1971.  

Significantly, in connection with a VA examination at that 
time, the veteran did report having problems since the time 
of service that were related to his duties.  His private 
doctor at that time dated the onset of his osteoarthritis to 
the time of service in 1964.  

The Board notes in this regard that the more recently 
received medical opinions from Drs. Miller and Marsh are as 
probative as that provided the June 2001 VA examiner.  

The VA examiner noted both the absence of evidence between 
service and 1971 as well as the negative x-ray study in 
service and added that the veteran's arthritis involving many 
joints could not be simply attributed to the knee 
manifestations actually noted in service.  

However, the opinions of Drs. Miller and Marsh are consistent 
with the circumstances of the veteran's service and do 
present a basis for causally relating the development of his 
multiple joint arthritis to injury or trauma suffered in 
connection with strenuous service duties as documented by the 
record.  

Regarding the veteran's arthritic knees, the overall evidence 
is quite clear to the Board in demonstrating a connection to 
service.  There is also presented a basis for finding that 
the osteoarthritis of the cervical and lumbar portions of the 
spine, shoulders, wrists and hands as diagnosed on the recent 
VA examination is as likely as not due to disease or injury 
that was incurred in service.  

Accordingly, the evidence of record is in relative equipoise 
as to whether the veteran's current arthritis of multiple 
joints is related to disease or injury suffered in connection 
with his duties in service.  

By extending the benefit of the doubt to the veteran, service 
connection for the osteoarthritis of the cervical spine, 
lumbar spine, shoulders, wrists, hands and knees is 
warranted.  




ORDER

Service connection for osteoarthritis of the cervical spine, 
lumbar spine, shoulders, wrists, hands and knees is granted.  



____________________________________
	Stephen L. Wilkins
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

